         Case 3:20-cv-05910-LB Document 81 Filed 10/02/20 Page 1 of 2




                     UNITED STATES COURT OF APPEALS                         FILED
                            FOR THE NINTH CIRCUIT                            OCT 2 2020
                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS
U.S. WECHAT USERS ALLIANCE; et al.,               No.    20-16908

                 Plaintiffs-Appellees,            D.C. No. 3:20-cv-05910-LB
                                                  Northern District of California,
 v.                                               San Francisco

DONALD J. TRUMP, in his official                  ORDER
capacity as the President of the United
States; WILBUR ROSS, in his official
capacity as Secretary of Commerce,

                 Defendants-Appellants.

      The court is in receipt of appellants’ emergency motion to stay the district

court’s September 19, 2020 preliminary injunction order pending this appeal.

Appellees’ response to the motion is due October 9, 2020. Any reply in support of

the motion is due October 14, 2020.

      The appeal filed October 2, 2020 is a preliminary injunction appeal.

Accordingly, Ninth Circuit Rule 3-3 shall apply.

      The mediation questionnaire is due three days after the date of this order.

      If they have not already done so, within 7 calendar days after the filing date

of this order, the parties shall make arrangements to obtain from the court reporter

an official transcript of proceedings in the district court that will be included in the

record on appeal.



DA/MOATT
         Case 3:20-cv-05910-LB Document 81 Filed 10/02/20 Page 2 of 2




      The briefing schedule shall proceed as follows: the opening brief and

excerpts of record are due not later than October 30, 2020; the answering brief is

due November 27, 2020, or 28 days after service of the opening brief, whichever is

earlier; and the optional reply brief is due within 21 days after service of the

answering brief. See 9th Cir. R. 3-3(b).

      No streamlined extensions of time will be approved. See 9th Cir. R. 31-

2.2(a)(3). Any request for an extension of time to file a brief must be made by

written motion under Ninth Circuit Rule 31-2.2(b).

      Failure to file timely the opening brief shall result in the automatic dismissal

of this appeal by the Clerk for failure to prosecute. See 9th Cir. R. 42-1.




                                                  FOR THE COURT:

                                                  MOLLY C. DWYER
                                                  CLERK OF COURT


                                                  By: Delaney Andersen
                                                  Deputy Clerk
                                                  Ninth Circuit Rule 27-7




DA/MOATT                                   2
